Exhibit 10.4

 

 

CLOSING AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

This Closing Agreement and Joint Escrow Instructions (“Agreement”) is dated
December 17, 2018, and is between Clyra Medical Technologies, Inc. (formerly
named Clyra Acquisition Corp.), a California corporation, whose principal office
is located at 14921 Chestnut St., Westminster, CA 92683 (“Clyra”), and Scion
Solutions, LLC, an Indiana limited liability company whose principal office is
located at 15 EMS T30A Lane, Leesburg, Indiana 46538 (“Scion”).

 

RECITALS

 

A.     The parties entered into that certain Stock Purchase Agreement and Plan
of Reorganization dated September 26, 2018 (the “Stock Purchase Agreement”)
pursuant to which Clyra acquired Scion’s assets in exchange for consideration
comprised of an aggregate 31,000 shares of Clyra common stock and a promissory
note in the principal amount of $1,250,000;

 

B.     The parties entered into that certain Escrow Agreement dated September
26, 2018 (“Escrow Agreement”) through which the parties instructed an escrow
agent (“Escrow Agent”) to hold the Clyra common stock until it is notified that
the conditions established in the Purchase Agreement for release of the shares
to Scion have been satisfied.

 

C.     The Purchase Agreement provides that the Clyra common stock would be
released in stages as follows: (i) one-half of the shares to be released upon
raising $1,000,000 in “base capital”, and (ii) one-fifth of the remaining shares
upon each of (a) notification of FDA premarket clearance of certain orthopedics
products, or Clyra’s recognition of $100,000 gross revenue; (b) Clyra’s
recognition of $100,000 in aggregate gross revenue; (c) the granting of all or
any part of the patent application for the Skin Disc product, or Clyra’s
recognition of $500,000 in gross revenue; (d) Clyra’s recognition of $1,000,000
in gross revenue; and (e) Clyra’s recognition of $2,000,000 in gross revenue.

 

D.     On October 8, 2018, Clyra commenced a $1,500,000 private offering of its
10% of its common shares at a price of $200 per share (the “Offering”), the
proceeds of which were required to be escrowed until $1,000,000 was invested.

 

E.     As of the date hereof, more than $1,000,000 has been invested in the
Clyra Offering, and as such, the Offering proceeds may be released from escrow,
and the conditions for the release of one-half of the consideration to Scion in
the Escrow Agreement has been met.

 

F.     In light of foregoing, the Parties desire to enter into this Agreement to
confirm the closing of the Scion transaction, the release of certain proceeds
from escrow, and other related items.

 

NOW, THEREFORE, in consideration of the premises above recited, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledge, the parties hereto agree as follows:

 

1.     Closing. The parties agree that the $1,000,000 Base Capital has been
raised and that the Base Capital Deadline has been met. The parties agree that
the provisions of the offering now allow for distribution of the proceeds of the
offering, and that future investments are no longer required to be escrowed.

 

 

--------------------------------------------------------------------------------

 

 

2.     Escrow Instructions. The parties hereby jointly instruct the Escrow Agent
to release the following to Scion: (i) a share certificate representing 10,500
Clyra common shares; and (ii) a share certificate representing 5,000 Clyra
common shares eligible for redemption into BioLargo, Inc. common stock at a rate
of 714.2858 BioLargo common shares per one Clyra share (subject to adjustment
set forth in Section 5 below).

 

3.     Promissory Note. Clyra shall execute a promissory note in the principal
amount of $1,250,000, dated the date hereof, in substantially the form as
attached as Exhibit D to the Purchase Agreement. Clyra shall pay to Scion within
2 business days of the date hereof 25% of all funds received from third parties
as required by the note.

 

4.     Clyra Board of Directors. The Purchase Agreement provides that upon the
closing of the transaction, Clyra’s board shall increase from three positions to
five positions, and that Scion may appoint two members to the board. Scion
hereby elects to appoint Spencer Brown and Tanya Rhodes as its two members.

 

5.     Adjustment of BioLargo Common Shares. Clyra holds 7,142,858 shares of
BioLargo common stock available for redemption by Scion pursuant to the terms of
the Purchase Agreement. If BioLargo shall at any time or from time to time after
the date hereof effect a subdivision of its common stock, the number of BioLargo
common shares available for redemption immediately before that subdivision shall
be proportionately decreased. If the Company shall at any time or from time to
time after the date hereof combine the outstanding Common Stock, the number of
BioLargo common shares available for redemption immediately before the
combination shall be proportionately increased. Any adjustment under this
subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

6.     Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original and together shall constitute one and
the same instrument. Executed copies of this Agreement transmitted by facsimile
or e-mail shall be valid and binding.

 

7.     Further Action. The parties shall execute and deliver all documents,
provide all information, and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

8.     Authorization. Each respective person executing this Agreement represents
and warrants that said person is duly authorized to execute this Agreement on
behalf of the party for whom such person purports to execute this Agreement.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

Clyra Medical Technologies, Inc. (formerly Clyra

Acquisition Corp.), a California corporation 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven V. Harrison

 

 

 

Steven V. Harrison, President

 

 

 

 

 

 

 

Scion Solutions, LLC

An Indiana limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Spencer Brown

 

 

 

Spencer Brown, Manager 

 

 

 

 

 

 

3